1United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, DETROIT METRO
AIRPORT, Romulus, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2421
Issued: June 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 2, 2008 appellant, through counsel, filed a timely appeal from the
January 25 and August 11, 2008 merit decisions of the Office of Workers’ Compensation
Programs denying her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on November 19, 2007, as alleged.
FACTUAL HISTORY
On December 14, 2007 appellant, then a 46-year-old transportation security officer, filed
a traumatic injury claim alleging that on November 19, 2007 she experienced severe pain in both
her shoulders and arms and in her back. She claimed that from 5:00 a.m. to 7:00 a.m. that

morning she was assisting at Pier 9, away from her post at Level 7 and performing repetitive
lifting. Appellant returned to her post around 7:05 a.m. and continued lifting. She reported the
pain to her supervisor. The employing establishment controverted the claim. In a December 18,
2007 letter, it noted that appellant required hospitalization for back pain on November 11, 2007,
several days prior to the alleged employment incident. The employing establishment also
contended that appellant’s claim described an occupational disease and not a traumatic injury.
By letter dated December 19, 2007, the Office notified appellant of the deficiencies in her
claim and requested that she provide additional information.
In an incident report, appellant alleged that on November 19, 2007 she was working in
Mac Bags and assigned to Level 7. She assisted at Pier 9 from approximately 5:00 a.m. to 7:00
a.m. and then returned to Level 7 to screen bags. Between 5:00 a.m. and 7:45 a.m. appellant
lifted bags repeatedly. She stated that she used correct lifting techniques and attributed her pain
to the repetitive lifting of bags. Appellant requested to go home that day because of the severity
of pain in both shoulders, arms, back and underneath the breast area from her ribs. She noted
that she had a follow-up appointment that afternoon for the November 11 and 12, 2007
hospitalization. In handwritten notes, appellant stated that her physician put her off work due to
musculoskeletal pain from repetitive lifting and that she reported the incident to her supervisor at
7:45 a.m. on November 19, 2007.
On January 7, 2008 appellant alleged that on November 19, 2007 she experienced severe
pain in both shoulders and arms and to her back after lifting a piece of luggage, weighing
approximately 20 pounds, from a conveyor belt standing approximately waist high onto an
inspection table. She notified her supervisor as soon as the incident occurred. When asked
whether she wanted medical treatment, appellant stated that she had a follow-up appointment
schedule for following that afternoon her November 11 and 12, 2007 hospital visit. She stated
that her employment required her to repetitively lift baggage onto a conveyor belt system.
Appellant was also required to lift large items, including golf clubs, tool bags and boxes, guns
and rifles, large bows and military duffel bags. Most of these larger items were lifted from the
floor onto an inspection table. Appellant’s weight requirement was previously 50 pounds but
was raised to 70 pounds with assistance. On November 11, 2007 she experienced shoulder, arm
and back pain and was awakened by severe pain in her lower back radiating into the center of her
back. Appellant was treated as a heart patient in an emergency room and was admitted
overnight. A stress test, chest x-ray and laboratory work were normal and she was released the
next day but was off-duty until November 18, 2007. Appellant claimed that she still had pain in
her back and her left shoulder and arm when she returned to work.
In a medical report dated November 11, 2007, Dr. Kempaiah A. Gowda, a Boardcertified internist, stated that appellant had experienced intermittent chest and arm pain for the
last few days and woke up the night before with back pain, which radiated down the left arm and
subsequently into her lower extremity. He diagnosed chest pain, history of gastroesophageal
reflux disease, history of depression and chronic low back pain. Dr. Gowda noted that
appellant’s atypical chest pains responded quickly to nitroglycerin tablets and could either be
related to angina or gastroesophageal reflux disease.

2

In a November 12, 2007 medical note, appellant was admitted to the hospital on
November 11, 2007 for chest and back pain. She was given a full workup, which was negative
for myocardial ischemia. The physician opined that appellant’s pain was likely of a
musculoskeletal etiology and returned her to full duty on November 16, 2007.
In a November 21, 2007 attending physician’s report, Dr. E.C. Bush, Board-certified in
family medicine, stated that appellant was treated on November 19 and 21, 2007. He noted a
history of chronic lumbosacral and thoracic strain. Dr. Bush diagnosed exacerbation of lower
back pain. As to whether he believed that appellant’s condition was caused or aggravated by the
employment activity, he checked the box marked “yes.” Dr. Bush placed appellant on disability
from November 19, 2007 through January 18, 2008.
Appellant submitted emergency room records dated November 11 through 12, 2007 and
medical records notes dated November 19, 2007 through January 10, 2008 for follow-up care.
On November 19, 2007 Dr. Bush noted that appellant was following up from the hospital visit
and that she was still having muscle pain and had to leave work early. He stated that her lower
back pain was from lifting.
Appellant sought emergency room treatment on December 20, 2007 for bilateral shoulder
and arm pain and decreased range of motion. She attributed the onset two weeks prior and stated
that it was not related to trauma. Appellant was diagnosed with shoulder pain, most consistent
with musculoskeletal or ligamentous pain. She was treated with Toradol and was discharged
with follow-up instructions.
In a January 11, 2008 medical report, Dr. Bush acknowledged that he had known
appellant for many years, was aware of her occupation with the employing establishment and
that she was subject to overuse injuries secondary to the demands of her occupation. He stated
that, in early November 2007, she reported to the hospital for chest pain and was evaluated for a
cardiac diagnosis and released for follow up. Appellant had since been incapacitated by neck,
shoulder and lingering back pain caused by the repetitive and strenuous nature of her occupation.
She had a partial response to therapy but was still experiencing shoulder pain.
In a January 25, 2008 decision, the Office denied appellant’s claim on the grounds that
she did not establish that she sustained an injury due to the accepted work events. It noted that
she was diagnosed with chronic lumbosacral strain and thoracic strain, however, there was no
detailed evidence showing the relationship between these diagnosed conditions and the
employment incident.
On February 26, 2008 appellant, through counsel, requested a telephonic hearing before
an Office hearing representative.
At a May 28, 2008 telephonic hearing, appellant testified that a month prior to the onset
of her back condition she accepted a position requiring heavier lifting. She noted a history of
back problems prior to the November 2007 incident, for which she had been treated by Dr. Bush.
On November 11, 2007 appellant was hospitalized after she woke up with chest and arm pain.
She returned to work on November 18, 2007 but continued to experience pain in her arm and
back. On November 19, 2007 appellant was lifting and felt pain in her arms, shoulders and back.

3

She contended that she sustained an injury on November 19, 2007 but that her neck injury
happened over a period of time due to her employment. The Office hearing representative noted
that the only claim was for a low back strain occurring on November 19, 2007 and that appellant
would have to file a separate claim for a neck injury.
In a February 7, 2008 medical report, Dr. Bush stated that he treated appellant on
November 19, 2007 for her back condition. Appellant stated that she injured her back at work,
lifting luggage at the airport. Dr. Bush diagnosed traumatic lumbosacral strain and prescribed
therapy including rest, heat, physical therapy and medication. He noted that appellant also
developed myositis of the shoulders, neck and legs due to the repetitive and strenuous aspect of
her work and that she had an overuse syndrome related to her work. Dr. Bush opined that
appellant’s injuries were significant and work related.
By decision dated August 11, 2008, the Office hearing representative modified the
January 25, 2008 decision to find that appellant did not establish that she sustained an injury as
alleged due to the factual and medical inconsistencies in the record. The hearing representative
stated that appellant had initially claimed that the November 19, 2007 injury occurred after
repetitive lifting, but later alleged that the injury occurred after lifting a 20-pound bag. Dr. Bush,
in a January 11, 2008 report, did not mention the November 19, 2007 incident and implicated
that the November 11, 2007 visit and appellant’s repetitive work duties as the cause of her
medical conditions. However, on February 7, 2008, he cited a lifting incident on November 19,
2007 but then related all of appellant’s injuries to her duties and not any specific incident.
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act1 has
the burden of establishing the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.2 An injury does
not have to be confirmed by eyewitnesses in order to establish the fact that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.3 An
employee has not met his or her burden of proof of establishing the occurrence of an injury when
there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the
claim.4 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.5 However, an

1

5 U.S.C. §§ 8101-8193.

2

D.B., 58 ECAB ___ (Docket No. 07-440, issued April 23, 2007); George W. Glavis, 5 ECAB 363, 365 (1953).

3

M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); George W. Glavis, supra note 2.

4

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Gus Mavroudis, 9 ECAB 31, 33 (1956).

5

M.H., supra note 3; John D. Shreve, 6 ECAB 718, 719 (1954).

4

employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
The issue is whether appellant established that she sustained a back injury due to
repetitive lifting on November 19, 2007. The Office, in the January 25, 2008 decision, initially
accepted that the November 19, 2007 incident occurred as alleged but denied the claim on the
grounds that appellant did not establish a causally related injury. An Office hearing
representative modified this decision on August 11, 2008, finding that appellant did not establish
that the November 19, 2007 incident occurred as alleged. The Board finds that she established
that the November 19, 2007 incident occurred as alleged. However, appellant did not establish
that she sustained an injury causally related to the November 19, 2007 employment incident.
Appellant filed a traumatic injury claim alleging that she experienced severe pain in both
shoulders, arms and in her center and lower back on November 19, 2007 due to repetitive lifting
at two different workstations. She immediately reported the injury to her supervisor and
completed a contemporaneous incident report. In the incident report, appellant attributed her
pain not from lifting one particular bag but from the repetitive lifting of bags. She sought

6

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Wanda F. Davenport, 32 ECAB 552,
556 (1981).
7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

5

medical treatment that day. In a November 19, 2007 medical note, Dr. Bush stated that appellant
experienced back pain from lifting.
The Board finds that appellant established that the November 19, 2007 work incident
occurred as alleged. Appellant claimed that she injured her back due to repetitive lifting over the
course of her work shift on November 19, 2007.10 Although she noted that the pain occurred
after lifting a 20-pound bag, she never attributed the condition solely to lifting that bag and noted
that her injury occurred due to repetitive lifting during her November 19, 2007 work shift.
Appellant immediately reported the injury to her supervisor, filled out an incident report and
sought medical treatment that day. Dr. Bush’s medical notes from the date of injury support
appellant’s claims that she sustained lower back pain from lifting and had to leave work early.
At her telephonic hearing, appellant clarified that her neck injury was caused by repetitive lifting
overtime, but, her back condition was due to lifting on November 19, 2007. This is consistent
with Dr. Bush’s February 7, 2008 report, where he diagnosed a traumatic lumbosacral strain
based on appellant’s claims that she injured her back while lifting luggage on November 19,
2007 and further noted that she developed myositis of her shoulders, neck and legs due to the
repetitive and strenuous nature of her work.
The Board notes the employing establishment’s objection to the claim due to appellant’s
hospitalization on November 11, 2007 only days prior to the injury. In a November 11, 2007
medical record, Dr. Gowda diagnosed chest pain, history of gastroesophageal reflux disease,
history of depression and chronic low back pain. The mere fact that appellant sought treatment
for pain in her low back days before the alleged work incident does not preclude her claim for
any employment-related injury.
Appellant maintained that she sustained a back injury on November 19, 2007 due to the
repetitive lifting of bags over the course of her work shift. Based on the medical and factual
evidence of record. The Board finds that she established that the November 19, 2007 work
incident occurred as alleged.11 However, the Board finds that the medical evidence is
insufficient to establish that appellant sustained injury due to the accepted incident.
Dr. Bush diagnosed appellant with lower back pain in an November 21, 2007 attending
physician’s report and the November 19, 2007 medical note. The Board has held that a diagnosis
of pain does not constitute the basis for payment of compensation.12 Only in a February 7, 2008
medical note did Dr. Bush provide a firm diagnosis of lumbosacral strain. He stated that he had
treated appellant on November 19, 2007 and related her history that she was lifting luggage at
work. Dr. Bush opined that her injuries were significant and work related. However, he did not
address the cause of the lumbosacral strain beyond the fact that it was work related. Dr. Bush
did not provide a rationalized medical opinion explaining the cause of the injury or its
relationship to the November 19, 2007 employment incident.
10

This description is consistent with the definition of a traumatic injury, which is defined as a condition of the
body caused by a specific event or incident or series of events or incidents within a single workday or work shift.
20 C.F.R. § 10.5(ee). See also Ellen L. Noble, 55 ECAB 530 (2004).
11

See M.H., supra note 3.

12

Robert Broome, 55 ECAB 339 (2004).

6

Dr. Gowda’s November 11, 2007 reports predate the November 19, 2007 employment
incident and are not relevant to establishing her injury on that date.
There is insufficient medical evidence to establish that appellant sustained an injury in
the performance of duty on November 19, 2007, as alleged. The Board finds that she did not
meet her burden of proof to establish that she sustained an injury causally related to the
November 19, 2007 employment incident.13
CONCLUSION
The Board finds that appellant established that the November 19, 2007 employment
incident occurred at the time, place and in the manner alleged; however, she did not establish that
she sustained an injury causally related to the November 19, 2007 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the January 25, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed, as modified.
Issued: June 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

